The plaintiffs’ petition for certification for appeal from the Appellate Court, 17 Conn. App. 17, is granted, limited to the following issues:
“1. Did the Appellate Court err in concluding that the enactment of § 2 of Public Acts 1984, No. 84-331, exempting from local zoning any real property of the Connecticut resources recovery authority that had been operated as a solid waste disposal area prior to the effective date of such public act, preempted the Beacon Falls zoning ordinance that prohibited the defendant from operating a landfill on his property?
“2. Did the Appellate Court err in concluding that the Beacon Falls zoning ordinance prohibiting privately operated waste disposal landfills was unconstitutional?”